DETAILED ACTION
1.	This communication is in response to the Application filed on 8/23/2022. Claims 1-20 are pending and have been examined. 
Allowable Subject Matter
2.	Claims 5, 10, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3. 	Claims 11-15 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter. Based on consideration of all of the relevant factors with respect to the claimed invention as a whole, the claims are held to claim a computer program product or software per se, where “computer-readable medium” is not specified as non-transitory. It is noted that a computer program (software, code, instruction, or module) per se, does not fall within any of the four statutory classes and is not eligible for patent protection under 35 USC 101 (see "interim examination instructions for evaluating subject matter eligibility under 35 USC 101” effected on 08/24/2009, and related PTO public documents/guidelines at: http://www.uspto.gov/patents/announce/ bilski guidance.jsp).  
Double Patenting

4.	Independent claims 1, 6, 11, 16 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. patent 11462223 (original application 17/135539).
Dependent claims 2, 7, 12, 17 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 2 of U.S. patent 11462223 (original application 17/135539). 
Dependent claims 3, 8, 13, 18 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 4 of U.S. patent 11462223 (original application 17/135539). 
Dependent claims 4, 9, 14, 19 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 5 of U.S. patent 11462223 (original application 17/135539). 
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	12/14/2022

Primary Examiner, Art Unit 2659